294 S.W.3d 136 (2009)
Kevin SIMPSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92294.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Kevin Simpson (Movant) appeals from the Judgment and Order (Judgment) overruling his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant sought to vacate his convictions for two counts of first-degree assault, Section 565.050, RSMo 2000,[1] two counts of armed robbery, Section 571.015, and one count of burglary, Section 569.160, for which he was sentenced to a total of twenty-seven years' imprisonment. On appeal, Movant argues the motion court clearly erred in overruling his Rule 24.035 motion for post-conviction relief without an evidentiary because: (1) the plea court failed to inform Movant of the mandatory minimum and maximum possible penalty provided by law; (2) the plea court failed to inform Movant that he was required to serve 85 of any sentence imposed; and (3) plea counsel was ineffective for failing to inform Movant of the mandatory minimum and maximum possible penalty provided by law as well as to inform him that he was required to serve 85 of any sentence imposed. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *137 reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.